Name: Commission Regulation (EEC) No 3320/84 of 23 November 1984 concerning Annex VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 310/ 12 Official Journal of the European Communities 28 . 11 . 84 COMMISSION REGULATION (EEC) No 3320/84 of 23 November 1984 concerning Annex VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on common rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 1475/84 (2), and in particular paragraphs 2 and 4 of Annex VIII thereto, Whereas paragraph 4 of the said Annex provides that carry-over of part of any specific quantitative limit from one year to another may be decided in accordance with the procedure laid down in Article 1 4 ; Whereas the need has arisen for re-imports into Italy of products of category 8 after processing in Yugo ­ slavia, as referred to in Article 5 (3) of the said Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee 'Yugoslavia', HAS ADOPTED THIS REGULATION : Article 1 An amount of 100 000 pieces of textile products of category 8 (originating in Yugoslavia) subject to specific quantitative limits for re-imports after outward processing established for 1983 in Annex VII to Regu ­ lation (EEC) No 3588/82, is carried over to the corre ­ sponding quantitative limits for 1984 and allocated to Italy. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 47 . 2) OJ No L 143, 30 . 5 . 1984, p . 6 .